Opinion filed October 10, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00247-CR
                                     __________

                   JEFFERY LYNN ADAMS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 10460


                      MEMORANDUM OPINION
      The jury convicted Jeffery Lynn Adams of possession of four grams or more
but less than 200 grams of methamphetamine. See TEX. HEALTH & SAFETY CODE
ANN. § 481.115(d) (West 2017). The jury assessed Appellant’s punishment at
confinement for a term of eight years in the Institutional Division of the Texas
Department of Criminal Justice and a fine of $2,500. The trial court sentenced
Appellant accordingly. In two issues, Appellant challenges the trial court’s denial
of (1) Appellant’s motion to suppress evidence obtained as a result of a canine sniff
of his vehicle and (2) Appellant’s challenges against potential jurors for cause. We
affirm.
                                  Background Facts
      At approximately 10:40 p.m. on June 16, 2016, Snyder Police Officer Alex
Gallagher stopped a pickup for having an expired registration on the trailer it was
pulling. A recording from Officer Gallagher’s dashcam was admitted into evidence
and played for the jury.        Appellant was the only person in the vehicle.
Officer Gallagher testified that he noticed that, throughout the stop, Appellant
seemed “more nervous than normal.” Officer Gallagher explained that Appellant
“would tap his foot whenever he would answer a question” and “look off and kind
of pause for a moment and then come back.” Appellant produced his driver’s license
but could not immediately locate his proof of insurance.
      While speaking with Appellant, Officer Gallagher noticed numerous items in
the vehicle, including a “red firefighter bag.” When asked about the bag, Appellant
stated that he had been a volunteer firefighter with the Woodrow Fire Department.
Officer Gallagher asked Appellant who the chief of the department was. Appellant
responded, “I don’t know since I’ve been gone so long,” but Appellant indicated that
he knew a Chief Tyson, who had died. When Officer Gallagher asked Appellant
when he worked at the fire department, Appellant did not give a direct answer.
Officer Gallagher testified that he was suspicious because “the information
[Appellant] gave [him] didn’t match up to the information that [he] was familiar with
about the department.” Officer Gallagher noted that “[a]t that point [he] wasn’t sure
. . . if we had possible stolen firefighter equipment there.”




                                           2
       Officer Gallagher then spoke with Appellant about other matters, but
Appellant still appeared to be nervous and Officer Gallagher remained suspicious
about the firefighter gear bag. As a result, Officer Gallagher asked Appellant to step
out of his vehicle six minutes after Officer Gallagher stopped Appellant.
Officer Gallagher shined his flashlight on Appellant’s trailer but did not see any
visual signs that would indicate the presence of narcotics or stolen items on the
trailer.
       Officer Gallagher returned to his patrol car and ran Appellant’s driver’s
license.   Officer Gallagher then called the Woodrow Fire Department and
determined that the current chief was Wesley Boone and that the department was
unaware of any stolen gear. Officer Gallagher stated that he “didn’t put [Boone’s]
name out there because [he] wanted to keep fishing.”             Dispatch informed
Officer Gallagher that Appellant’s vehicle insurance was “unconfirmed.”
       Officer Gallagher again questioned Appellant about the firefighter bag, and
Appellant responded that the bag was his and that it contained a television, clothes,
and other personal items. Then, Officer Gallagher asked Appellant about his
criminal history, and Appellant replied that he had been arrested about forty years
prior for possession of marihuana.       Officer Gallagher testified that he asked
Appellant about the last time Appellant had used marihuana, but Appellant provided
a vague answer. Officer Gallagher further testified that, when he asked Appellant
about his use of illegal narcotics, Appellant took about ten seconds to respond and
“when he did he looked back to the vehicle, which can be a behavior when you look
back to your illegal substance that you have.”
       Appellant offered to let Officer Gallagher search the firefighter gear bag but
refused to consent to a search of his vehicle. Officer Gallagher stated that Appellant




                                          3
appeared nervous and “couldn’t keep still.” Officer Gallagher asked Appellant about
his nervous behavior, and Appellant responded that he had ADHD and restless leg
syndrome. At that point, Officer Gallagher told Appellant that Officer Gallagher
had a dog with him and that he was going to conduct a canine sniff on Appellant’s
vehicle. Appellant then spoke to someone on the phone, who stated that she was
unable to locate his current insurance policy but would continue searching for it.
Officer Gallagher told Appellant to give him his cell phone and sit in the back of his
patrol car, but Appellant refused.     Officer Gallagher then placed Appellant in
handcuffs and instructed him to stand near the edge of the road. Officer Gallagher
told another officer, who had arrived at the scene, that Appellant was being
“uncooperative.”
      About two minutes later, Officer Gallagher conducted a canine sniff of
Appellant’s vehicle using Officer Gallagher’s canine. The canine alerted to the
presence of drugs on the passenger’s side of the vehicle, between the bed and the
cab of the pickup. Officer Gallagher then searched the pickup and found a glass pipe
and approximately six grams of methamphetamine. It was not until after Officer
Gallagher’s canine had already alerted to the presence of narcotics in Appellant’s
vehicle that Appellant’s insurance was positively confirmed by dispatch.
      Appellant subsequently filed a motion to suppress. Appellant argued that he
was wrongfully detained at the time the canine sniff and subsequent search were
conducted and that, therefore, all “evidence seized by law enforcement . . . in
connection with the detention and [his] arrest” should be suppressed. At the hearing
on Appellant’s motion to suppress, Appellant argued that “the detention in this case
went far beyond the extent required for the officer to complete his mission under the
law.” The State countered that, at the time of the canine sniff, Appellant “still had




                                          4
not produced a valid insurance card. . . . And so the purpose of the stop had not
concluded.” The trial court denied Appellant’s motion to suppress.
                                Motion to Suppress
      In his first issue, Appellant contends that the trial court erred when it denied
his motion to suppress evidence discovered as a result of the canine sniff of
Appellant’s vehicle. Appellant does not contest Officer Gallagher’s basis for
initiating the stop. However, Appellant contends that Officer Gallagher unduly
prolonged the traffic stop because Appellant’s registration was determined to be
expired at the time of the stop, and Officer Gallagher did not have reasonable
suspicion to continue the detention. Appellant also contends that Officer Gallagher’s
statement that he wanted to “keep fishing” for information about Appellant’s
firefighter gear bag proves that Officer Gallagher unduly prolonged the traffic stop.
Appellant asserts that the canine sniff violated his rights under the Fourth
Amendment of the United States Constitution and Article I, section 9 of the Texas
Constitution.
      We review a trial court’s ruling on a motion to suppress for an abuse of
discretion. Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011). In
reviewing a ruling on a motion to suppress, we apply a bifurcated standard of review.
Brodnex v. State, 485 S.W.3d 432, 436 (Tex. Crim. App. 2016); Martinez, 348
S.W.3d at 922–23.       We afford almost total deference to the trial court’s
determination of historical facts, and of mixed questions of law and fact that turn on
the weight or credibility of the evidence. Brodnex, 485 S.W.3d at 436; Martinez,
348 S.W.3d at 922–23. We review de novo the trial court’s determination of pure
questions of law, and mixed questions of law and fact that do not depend on




                                          5
credibility determinations. Brodnex, 485 S.W.3d at 436; Martinez, 348 S.W.3d at
923.
       When, as in this case, there are no written findings of fact in the record, we
uphold the trial court’s ruling on any theory of law applicable to the case and
presume the trial court made implicit findings of fact in support of its ruling so long
as those findings are supported by the record. State v. Ross, 32 S.W.3d 853, 855–56
(Tex. Crim. App. 2000). We view a trial court’s ruling on a motion to suppress in
the light most favorable to the trial court’s decision. Wiede v. State, 214 S.W.3d 17,
24 (Tex. Crim. App. 2007). At a suppression hearing, the trial court is the sole judge
of the credibility of the witnesses and is free to believe or disbelieve any or all
of the evidence presented. See id. at 24–25. If supported by the record, a trial
court’s ruling on a motion to suppress will not be overturned. Mount v. State, 217
S.W.3d 716, 724 (Tex. App.—Houston [14th Dist.] 2007, no pet.).
       As noted previously, Appellant challenges the duration of the stop based on
Officer Gallagher’s subjective intent—to the effect that he wanted to “keep fishing.”
A traffic stop is not rendered unreasonable for Fourth Amendment purposes where
the officer’s subjective purpose in taking a particular action was unrelated to the
legal justification for the stop. Ohio v. Robinette, 519 U.S. 33, 38–39 (1996).
       The Supreme Court’s decision in Rodriguez v. United States guides our
analysis of Appellant’s challenge to the duration of the traffic stop. 135 S. Ct. 1609
(2015). “A seizure for a traffic violation justifies a police investigation of that
violation.” Id. at 1614. “[T]he tolerable duration of police inquiries in the traffic-
stop context” must be tailored to addressing the traffic violation that warranted the
stop and addressing any related safety concerns. Id. During an investigative traffic
stop, an officer is entitled to make inquiries incident to the traffic stop, including




                                          6
checking the driver’s license, determining whether there are outstanding warrants
against the driver, and inspecting the automobile’s registration and proof of
insurance. Id. at 1615. “These checks serve the same objective as enforcement of
the traffic code: ensuring that vehicles on the road are operated safely and
responsibly.” Id. Additionally, an officer “may conduct certain unrelated checks
during an otherwise lawful traffic stop.” Id. However, “he may not do so in a way
that prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify
detaining an individual.” Id. Texas courts have followed the same approach in
defining the scope of a traffic stop. Lerma v. State, 543 S.W.3d 184, 193–94 (Tex.
Crim. App. 2018) (citing Kothe v. State, 152 S.W.3d 54, 63–64 (Tex. Crim. App.
2004)); Davis v. State, 947 S.W.2d 240, 245 n.6 (Tex. Crim. App. 1997).
        Because a canine sniff is aimed at detecting evidence of ordinary criminal
wrongdoing, it is not part of a valid traffic mission. Rodriguez, 135 S. Ct. at 1615.
Therefore, once the officer’s traffic mission has been completed, the officer cannot
prolong the detention in order to perform a canine sniff—unless the officer has “the
reasonable suspicion ordinarily demanded to justify detaining an individual.” Id. at
1615.
               “Reasonable suspicion” exists if the officer has specific
        articulable facts that, when combined with rational inferences from
        those facts, would lead him to reasonably suspect that a particular
        person has engaged or is (or soon will be) engaging in criminal activity.
        This standard is an objective one: there need only be an objective basis
        for the stop; the subjective intent of the officer conducting the stop is
        irrelevant. The reasonable suspicion determination is made by
        considering the totality of the circumstances.
Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001) (footnotes omitted).
“The critical question, then, is not whether the dog sniff occurs before or after the
officer issues a ticket, . . . but whether conducting the sniff ‘prolongs’—i.e., adds



                                           7
time to—‘the stop.’” Rodriguez, 135 S. Ct. at 1616. “A dog sniff conducted during
a concededly lawful traffic stop that reveals no information other than the location
of a substance that no individual has any right to possess does not violate the Fourth
Amendment.” Illinois v. Caballes, 543 U.S. 405, 410 (2005). “Likewise, a canine
sniff is not a search under Article I, section 9 of the Texas Constitution.” Johnson v.
State, 323 S.W.3d 561, 564 (Tex. App.—Eastland 2010, pet. ref’d); see also
Caballes, 543 U.S. at 410.
      In this case, Appellant was stopped for failure to maintain a valid registration
on the trailer attached to his vehicle. Appellant asserts the reason for the traffic
stop—an expired registration—had been, or ought to have been, completed before
Officer Gallagher conducted the canine sniff. Although Officer Gallagher did not
issue a citation for Appellant’s expired registration, Officer Gallagher determined
that the trailer’s registration was expired prior to initiating the traffic stop.
Therefore, Appellant contends that the purpose of the traffic stop should have been
completed shortly after Appellant was pulled over. Appellant asserts that his
constitutional rights were violated when law enforcement continued to detain him
once the purpose of the stop had been completed because Officer Gallagher had no
articulable facts to justify a reasonable suspicion of criminal activity.
      The State asserts, however, that “Officer Gallagher was entirely within his
rights to conduct a free air sniff while Appellant was still seeking to find proof of
his insurance, and the duration of the traffic stop was not unconstitutionally extended
by the sniff.” We agree.
      The Transportation Code provides that “[a] person may not operate a motor
vehicle in this state unless financial responsibility is established for that vehicle.”
See TEX. TRANSP. CODE ANN. § 601.051 (West 2011). Further, as a condition of




                                           8
operating a motor vehicle in this State, the operator must provide evidence of
financial responsibility to a peace officer upon request. See id. § 601.053 (West
Supp. 2018). Proof of motor vehicle liability insurance is one of the ways that a
vehicle driver may provide evidence of financial responsibility. See id. We assume
that the vast majority of Texas drivers comply with the financial responsibility
requirements for driving by obtaining motor vehicle liability insurance.
      Officer Gallagher testified that he had been unable to complete his traffic stop
duties before conducting the canine sniff because Appellant was unable to provide
proof of insurance and because dispatch had informed him that Appellant’s
insurance was “unconfirmed.” Further, Appellant continued to search for his proof
of insurance after Officer Gallagher informed Appellant that he had decided to
conduct a canine sniff on Appellant’s vehicle. Appellant’s insurance was not
confirmed until after Officer Gallagher’s canine had already alerted to the presence
of narcotics in Appellant’s vehicle. The canine sniff, therefore, was conducted
during the time that Officer Gallagher was making inquiries related to the purposes
of the initial traffic stop—i.e., while Appellant was still attempting to locate
evidence of financial responsibility. As noted by the court in Rodriguez, the task of
ensuring that vehicles on the road are operated “responsibly” is a part of a traffic-
stop investigation. 135 S. Ct. at 1615; see Lerma, 543 S.W.3d at 190. Because the
traffic-stop investigation was not fully resolved at the time of the canine sniff, we
need not address whether reasonable suspicion existed to prolong the traffic stop to
investigate potential theft. See Rodriguez, 135 S. Ct. at 1615.; Lerma, 543 S.W.3d
at 194; Kothe, 152 S.W.3d at 63–64.
      Appellant also contends that, if Officer Gallagher had not completed the
traffic-stop investigation before performing the canine sniff, he was dilatory in doing




                                          9
so to buy more time. See Rodriguez, 135 S. Ct. at 1615. We disagree. There is no
evidence that Officer Gallagher delayed asking for proof of insurance from
Appellant, and there is no dispute that Officer Gallagher was unable to confirm proof
of insurance, either from Appellant or dispatch, prior to the canine sniff. Thus, the
trial court did not err in denying Appellant’s motion to suppress. We overrule
Appellant’s first issue.
                                         Challenges for Cause
        In his second issue, Appellant contends that the trial court erred by denying
fifteen 1 of his sixteen challenges for cause of veniremembers. Appellant contends
that he was denied a fair trial because the objectionable jurors “either explicitly
stated they could not follow the law [or] that a particular bias would affect their
verdict, and in some cases both.” Certain prerequisites demonstrating harm must be
established to preserve error. Buntion v. State, 482 S.W.3d 58, 83 (Tex. Crim. App.
2016). Appellant satisfied those prerequisites. The record shows that Appellant (1)
made sixteen challenges for cause, fifteen of which were unsuccessful; (2) used
seven peremptory challenges on the complained-of potential jurors (Evette Peterson,
Roger Moore, Carlton Dennis, Bradley Overcash, Azucena Gonzales, Abel
Escobedo, and Barbara Pendleton); (3) exhausted all of his peremptory strikes;
(4) was denied his request for nine additional strikes; and (5) was forced to accept
five jurors that he found to be objectionable (Shonna Butler, Gary Scott, Nancy Ball,
Joseph Jackson, and Paula Danielle). Therefore, Appellant generally preserved
error. See id.


        1
         In the statement of his second issue, Appellant asserts that he is challenging the trial court’s ruling
on eleven of the veniremembers that he challenged for cause. In the argument in support of his second
issue, however, he lists fifteen veniremembers. Accordingly, we will consider Appellant’s second issue as
applying to all fifteen veniremembers named in Appellant’s brief.




                                                      10
      However, although in some instances the prospective jurors are identified by
the prosecutor or Appellant’s counsel, the reporter’s record largely does not identify
the names of prospective jurors as they answered questions. Instead, the reporter’s
record identifies each member of the venire panel as “prospective juror” as the
person orally answered questions during voir dire. As set forth below, the lack of
identifying information for the prospective jurors that answered questions during
voir dire precludes appellate review for many of the veniremembers that Appellant
challenged for cause.
      “A prospective juror is challengable for cause if he or she has a bias or
prejudice against the defendant or against the law upon which either the State or the
defense is entitled to rely.” Id. at 83–84; Gardner v. State, 306 S.W.3d 274, 295
(Tex. Crim. App. 2009); see TEX. CODE CRIM. PROC. ANN. art. 35.16(a)(9), (c)(2)
(West 2006). The test is whether the prospective juror’s bias or prejudice would
substantially impair his ability to carry out his duties in accordance with his
instructions and his oath. Buntion, 482 S.W.3d at 84 (citing Wainwright v. Witt, 469
U.S. 412, 424 (1985); Gardner, 306 S.W.3d at 295). To establish a challenge for
cause on one of these bases, the proponent must show that the prospective juror
understood the requirements of the law and could not overcome his bias or prejudice
well enough to follow the law. Buntion, 482 S.W.3d at 84 (citing Davis v. State, 329
S.W.3d 798, 807 (Tex. Crim. App. 2010)).
      The proponent of a challenge for cause has the burden to show that the
challenge was proper. Feldman v. State, 71 S.W.3d 738, 747 (Tex. Crim. App.
2002). The proponent does not meet that burden until the record shows that the
prospective juror understood the requirements of the law and could not overcome
any bias or prejudice. Woodall v. State, 350 S.W.3d 691, 696 (Tex. App.—Amarillo




                                         11
2011, no pet.) (citing Feldman, 71 S.W.3d at 747). Thus, a party seeking to exclude
a prospective juror because of bias or prejudice must demonstrate, through
questioning, that the prospective juror lacks impartiality. Buntion, 482 S.W.3d at 84
(citing Witt, 469 U.S. at 423). “Before a prospective juror may be excused for cause
on this basis, the law must be explained to him, and he must be asked whether he
can follow that law, regardless of his personal views.” Id. (citing Feldman, 71
S.W.3d at 744).
      A trial court’s ruling on a challenge for cause may be reversed only for a clear
abuse of discretion. Id. “In making this decision, we examine the voir dire of the
prospective juror as a whole and determine whether the record shows that the
prospective juror’s convictions would interfere with his ability to serve as a juror
and to abide by the oath.” Id. “We afford great deference to the trial court’s decision
because the trial judge is present to observe the demeanor of prospective jurors and
to listen to tones of voice.” Id. “Particular deference is due when the prospective
juror’s answers are vacillating, unclear, or contradictory.” Id.
      At the end of the voir dire examination, Appellant made his challenges for
cause naming sixteen veniremembers that he objected to and stating the grounds for
his objections. After receiving argument from the prosecutor and defense counsel,
the trial court overruled all of the challenges for cause with the exception of one
challenged veniremember. Thus, veniremembers were not individually questioned
after Appellant made the challenges for cause.
      As we previously noted, for the most part, the reporter’s record does not
identify veniremembers by name or number whenever they orally responded to




                                          12
questions.       For eleven2 of the fifteen veniremembers that are the subject of
Appellant’s second issue, Appellant has not cited to any portion of the reporter’s
record where these eleven veniremembers made an oral response during voir dire.
Instead, Appellant has cited only to the part of the reporter’s record where defense
counsel made a challenge for cause to these eleven veniremembers at the end of voir
dire. For these eleven veniremembers, Appellant has not met his burden to show,
in the record, that the prospective juror understood the requirements of the law and
could not overcome any bias or prejudice. See Feldman, 71 S.W.3d at 747; Woodall,
350 S.W.3d at 696.              In this regard, Appellant has not demonstrated through
questioning a lack of impartiality of these eleven prospective jurors. Buntion, 482
S.W.3d at 84. We will address the remaining four veniremembers individually.
        Furthermore, Appellant challenged fifteen veniremembers on the basis that
they could not follow an Article 38.23 instruction to disregard evidence that they
might determine was illegally obtained. See CRIM. PROC. art. 38.23 (West 2018).3
Appellant challenged eight 4 veniremembers solely on this basis. The prosecutor
argued that he did not believe that the veniremembers understood defense

        2
        These eleven veniremembers are as follows: Carlton Dennis, Gary Scott, Azucena Gonzales,
Nancy Ball, Abel Escobedo, Joseph Jackson, Paula Danielle, Craig Leatherwood, Tamara Dominguez,
Howell Scott, and Barbara Pendleton.
        3
          Article 38.23(a) provides in relevant part as follows: “In any case where the legal evidence raises
an issue hereunder, the jury shall be instructed that if it believes, or has a reasonable doubt, that the evidence
was obtained in violation of the provisions of this Article, then and in such event, the jury shall disregard
any such evidence so obtained.” See Madden v. State, 242 S.W.3d 504, 509–10 (Tex. Crim. App. 2007)
(setting out the requirement for obtaining an Article 38.23 instruction). The court’s charge to the jury did
not contain an Article 38.23 instruction. Appellant requested an Article 38.23 instruction, but the trial court
denied the request on the basis that there was not a genuine dispute about a material fact to warrant the
instruction. See id. On appeal, Appellant has not challenged the denial of the requested Article 38.23
instruction.
        4
         These eight veniremembers are as follows: Shonna Butler, Gary Scott, Joseph Jackson, Paula
Danielle, Craig Leatherwood, Tamara Dominguez, Howell Scott, and Barbara Pendleton.




                                                       13
counsel’s questions pertaining to the jury’s consideration of an Article 38.23
instruction. The trial court agreed with the prosecutor’s argument, stating that many
of the veniremembers did not understand defense counsel’s questions about the
Article 38.23 instruction.
      We agree with the trial court’s determination that the veniremembers did not
understand the questions and hypotheticals posed by defense counsel about
Article 38.23. This is an example of the questioning and discussion among multiple
prospective jurors:
             [DEFENSE COUNSEL]: All right. I’ve got a couple more
      questions about something. I’m going to ask -- I’m going to do another
      hypothetical. I know y’all didn’t like that one hypothetical, but I’ve got
      to ask this question, okay? In the law -- I’m just going to read it for you
      real fast. There’s a provision in the law that says that if an officer seizes
      evidence of a crime illegally, and that there’s a question of fact about
      whether or not that evidence was seized illegally, and a jury believes
      that the officer seized that evidence illegally then they have to return a
      verdict of not guilty. Okay. I’m going to give it to you in a
      hypothetical, okay? Let’s pretend --

             [PROSECUTOR]: Your Honor, sorry, I have to object. It’s a
      slight misstatement. I don’t -- I’m not sure he meant to misstate it.

             [DEFENSE COUNSEL]: Why don’t I just read 38.23 for the
      jury so we don’t have a misstatement, okay? “No evidence obtained by
      an officer or other person in violation of any provision of the
      Constitution or laws of the State of Texas, or of the Constitution or the
      laws of the United States of America, shall be admitted into evidence
      against the accused on the trial of any criminal case. In any case where
      the legal evidence raises an issue under -- hereunder, the jury shall be
      instructed that if it believes, or has a reasonable doubt, that the evidence
      was obtained in violation of the provisions of this article, then and in
      such event, the jury shall disregard any such evidence so obtained.”




                                           14
       So instead of me getting up here and reading y’all legalese, I’m
going to put it like this. Let’s say someone is driving down the road
and all of a sudden they run a stop sign, or an officer pulls them over
because he says, “I saw them run a stop sign.” And he goes up there,
and through his investigation he finds some marijuana, smells it,
whatever. There’s no doubt that that person -- just pretend like he’s
smoking the joint right there in front of the officer, okay? But let’s
pretend that during the course of that trial evidence came up that made
a jury believe that that officer never saw him run a stop sign, that that
officer pulled him over for no reason, and the Court said that you have
to disregard that evidence of that marijuana if you believe that that
officer pulled him over for no reason.

      So does everyone kind of understand the question I asked? Okay.
Mr. McDowell, you kind of nod your head. Would you be able to
follow the law there and say, “You know what, I can disregard that
evidence”?

      PROSPECTIVE JUROR: (Indicating in the affirmative)

     [DEFENSE COUNSEL]: Okay. Is there anyone who thinks,
“You know what, I can’t disregard that evidence”?

      PROSPECTIVE JUROR: I couldn’t.

      [DEFENSE COUNSEL]: Okay. And, Mr. Moore, you raised
your hand, too, right?

      PROSPECTIVE JUROR: Yes.

       [DEFENSE COUNSEL]: You couldn’t? So, Mr. Moore,
basically if you were presented with the evidence and you believed that
the officer had seized that evidence illegally, you couldn’t disregard
that evidence and vote not guilty?

      PROSPECTIVE JUROR: Did he have probable cause to pull him
over? He said he saw him a run a stop sign. That’s what you said.




                                   15
            [DEFENSE COUNSEL]: Yes, sir. And during the rest of my
      hypothetical[,] evidence came out that showed that that never
      happened.

      Under the hypothetical initially given by defense counsel, the law
enforcement officer saw the defendant run a stop sign. When defense counsel
attempted to change the hypothetical, the prospective jurors that spoke on the record
apparently still assumed that the officer had testified that he saw the defendant run
the stop sign. In addition to the confusing nature of the questions dealing with
Article 38.23, the trial court was in the best position to evaluate the veniremembers’
comprehension of the questions as well as their responses, both verbal and
nonverbal. See Buntion, 482 S.W.3d at 84. Accordingly, the trial court did not abuse
its discretion by overruling all of Appellant’s challenges for cause based upon the
ability to follow an Article 38.23 instruction.
      Evette Peterson
      Appellant asserts that the trial court erroneously denied his challenge for cause
against potential juror Evette Peterson because Peterson stated that she was married
to a police officer for fifteen years and would believe a police officer’s testimony
over another witness’s testimony if there was a conflict. A prospective juror “who
cannot impartially judge the credibility of witnesses is challengeable for cause for
having a bias or prejudice in favor of or against the defendant.” Feldman, 71 S.W.3d
at 745; see CRIM. PROC. art. 35.16(a)(9). Impartiality with respect to the credibility
of witnesses does not, however, mean that the juror must have no views on what
characteristics make a witness more or less credible. Instead, a defendant “is entitled
to jurors who will be genuinely open-minded and subject to persuasion, with no
extreme or absolute positions regarding the credibility of any witness.” Feldman,
71 S.W.3d at 747. Being more or less skeptical of a certain category of witness does



                                          16
not make a prospective juror challengeable for cause. Id. Further, a prospective
juror’s inclination to give certain classes of witnesses a slight edge in terms of
credibility does not justify a challenge for cause. Ladd v. State, 3 S.W.3d 547, 560
(Tex. Crim. App. 1999).
      After defense counsel asked whether any of the potential jurors “feels like if
it comes down to what a police officer says and what someone else says, that the
police officer is going to get the benefit of the doubt even if it’s a slight benefit,” the
following discussion occurred:

               PROSPECTIVE JUROR: Me.

           [DEFENSE COUNSEL]: Okay. And that’s Ms. Peterson? Yes,
      ma’am, you said you’re married to a police officer.

               PROSPECTIVE JUROR: No, not anymore, but I was for 15
      years.

            [DEFENSE COUNSEL]: You understand what all they have to
      go through and all the training and stuff like that?

               PROSPECTIVE JUROR: Yeah.

            [DEFENSE COUNSEL]: And in today’s world, we all
      understand cops have the hardest job there is. They’re accused of doing
      bad stuff all the time.

               PROSPECTIVE JUROR: Yes, sir.

              [DEFENSE COUNSEL]: We see it on the 24-hour news network
      all the time. All the time. And, basically, what I’m hearing from you
      is it’s your opinion that -- correct me if I’m wrong, but I don’t want to
      misstate what you’re saying, but if it came down to what one witness
      had to say and what a police officer had to say, if there’s a conflict




                                            17
        you’re going to go with the police officer based on his occupation
        basically?

                PROSPECTIVE JUROR: Yes, sir.
        The record does not clearly reflect that all of these “prospective juror”
statements were made by Peterson. But even assuming all the statements were made
by Peterson, the statements were based on counsel’s premise that Peterson was going
to give the benefit of the doubt to a police officer “even if it’s a slight benefit.”
Peterson, therefore, did not express any extreme or absolute positions regarding
police officers’ credibility. See Buntion, 482 S.W.3d at 98 (explaining that the
tendency to believe police officers over civilian witnesses did not make a
veniremember challengeable for cause). The trial court, therefore, did not abuse its
discretion in denying Appellant’s challenge for cause as to Peterson on the only
grounds that Appellant challenges on appeal. 5
        Roger Moore
        Appellant contends that the trial court erroneously denied his challenge for
cause against potential juror Roger Moore because Moore “made multiple biased
statements.” Appellant first asserts that Moore demonstrated bias by stating that
Moore could not follow the law if it conflicted with God’s law or moral law and that
Moore would hold it against Appellant if he exercised his constitutional right to
remain silent. Appellant refers to the following discussion with the prosecutor
during voir dire:

                PROSPECTIVE JUROR: I think moral law trumps state law.


        5
          Appellant also challenged Peterson on the ground that she could not follow an Article 38.23
instruction. We have determined that the trial court did not err in overruling any of Appellant’s challenges
for cause based upon an Article 38.23 instruction.




                                                    18
      [PROSECUTOR]: Yes, sir.

      PROSPECTIVE JUROR: If you’re accused of something you
should stand up and give witness to it.

      PROSPECTIVE JUROR: That’s right.

      PROSPECTIVE JUROR: That’s what Biblical law says, so I
struggle with that being a youth pastor that that’s what I see.

      [PROSECUTOR]: Yes, sir.

      PROSPECTIVE JUROR: It’s easy to say that until you’re the
person sitting on the other side.

       [PROSECUTOR]: Well, and I get that, and I know you get where
I’m coming from, too. But would you if you’re selected, or you, too,
Mr. Dennis, if you’re selected to serve on this jury, would you be able
to promise the Court that you just will not consider it at all against the
defendant -- you just won’t consider it at all if he decides not to testify?
This is the only time we get to ask you questions.

      PROSPECTIVE JUROR: I have a hard time with that.

      [PROSECUTOR]: Sure.

      ....

       [PROSECUTOR]: Uh-huh. Okay. If you guys are selected,
either one of you Mr. Dennis or Mr. Moore, would you be able to follow
that law and just base your verdict on the evidence that’s presented to
you in the law of the case, which includes the right to remain silent for
the defendant? I get a yes, a nodded yes from you, Mr. Moore?

      PROSPECTIVE JUROR: Yes.

      PROSPECTIVE JUROR: Yes, probably so.




                                    19
       Again, it is not clear whether all the statements by “prospective juror” above
were made by Moore, as opposed to Dennis or another prospective juror. However,
even assuming that Moore made all of the statements regarding God’s law and moral
law, Appellant failed to show that Moore understood the requirements of the law
and could not overcome his bias or prejudice well enough to follow the law. Buntion,
482 S.W.3d at 84. To the extent that Moore’s answers were vacillating, unclear, or
contradictory, we afford particular deference to the trial court’s decision. Id.
Additionally, the record indicates that Moore nodded his head “yes” and either
responded, “Yes” or “Yes, probably so,” when asked if he could “just base [his]
verdict on the evidence that’s presented” and follow “the law of the case, which
includes [Appellant’s] right to remain silent.” See id. at 90 (stating that the trial
court did not err in denying a challenge for cause to a potential juror who indicated
that “a defendant in a criminal case should be required to present some evidence to
prove his innocence” but also “understood that she could not draw any inferences or
assumptions from a defendant’s failure to testify or present evidence”).
Accordingly, Moore ultimately agreed that he could follow the law if selected to be
a juror.
       Appellant also asserts that Moore demonstrated bias by stating that he could
not follow an Article 38.23 instruction. We have determined that the trial court did
not err in overruling any of Appellant’s challenges for cause based upon an Article
38.23 instruction. The trial court did not abuse its discretion in denying Appellant’s
challenge for cause as to Moore.
       Bradley Overcash
       Appellant asserts that the trial court improperly denied his challenge for cause
against potential juror Bradley Overcash because Overcash had prejudged the case.




                                          20
Overcash stated that he “work[ed] at City Hall at the records department” and was
“familiar with the details of the case” because he had already read the police report.
The prosecutor then asked him if he had formed an opinion about what the verdict
should be in the case, and Overcash responded, “Yes.” However, when asked
whether he “could set aside anything that [he] might have heard about this case”
before the trial and “just base [his] verdict on what [he] hear[s] from the witness
stand in this case and the exhibits and the evidence that’s introduced,” Overcash
responded that he could. The record does not establish that Overcash’s statements
demonstrate bias or prejudice against Appellant. See CRIM. PROC. art. 35.16(a)(9);
Brown v. State, 913 S.W.2d 577, 580 (Tex. Crim. App. 1996) (explaining that
venirepersons who ultimately state that they “can follow the law” are not
challengeable for cause). The trial court did not abuse its discretion in denying
Appellant’s challenge for cause against Overcash.
      Shonna Butler
      Finally, Appellant asserts that the trial court erred by denying his challenge
for cause against potential juror Shonna Butler because Butler stated that she would
require defense counsel to prove his client’s innocence, that she could not disregard
illegally obtained evidence, and that she would defer to a police officer’s testimony.
While Appellant points to various places in the record where Butler may have
provided responses to voir dire questions, Appellant only challenged Butler for cause
on the basis that she could not follow an Article 38.23 instruction. Thus, a challenge
for cause based upon Article 38.23 is the only ground preserved for appellate review
with respect to Butler. See TEX. R. APP. P. 33.1. We have determined that the trial
court did not err in overruling any of Appellant’s challenges for cause based upon
an Article 38.23 instruction.




                                         21
        Appellant has failed to establish that the trial court erred in denying his
challenges for cause to any of the fifteen prospective jurors. See Buntion, 482
S.W.3d at 104. Therefore, we overrule Appellant’s second issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                                   JOHN M. BAILEY
                                                                   CHIEF JUSTICE


October 10, 2019

Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.6

Willson, J., not participating.




        6
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                     22